Filed 5/9/16




       IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Appellant,  )
                                     )                            S224599
           v.                        )
                                     )                      Ct.App. 2/5 B255894
STEVEN WADE,                         )
                                     )                      Los Angeles County
           Defendant and Respondent. )                    Super. Ct. No. BA421048
____________________________________)


        Is a person wearing a backpack that contains a loaded revolver carrying a
loaded firearm on the person? We conclude the answer is yes.
                       I. FACTS AND PROCEDURAL HISTORY
        The Court of Appeal opinion authored by Justice Kriegler summarized the
facts and procedural history in the superior court: “Defendant Steven Wade was
held to answer on a charge of carrying a loaded firearm on his person (Pen. Code,
§ 25850, subd. (a)).[1] Preliminary hearing testimony established that defendant
was wearing a backpack containing a loaded revolver while being pursued by a
police officer. The trial court granted defendant‟s section 995 motion to dismiss,
finding that defendant did not carry the firearm on his person under the reasoning
in People v. Pellecer (2013) 215 Cal.App.4th 508 (Pellecer), which held that a
knife contained in a backpack is not carried „ “on the person.” ‟ ”

1       All statutory references are to the Penal Code.



                                          1
       The People appealed. Declining to apply Pellecer‟s reasoning, the Court of
Appeal reversed. It held that a person “wearing a backpack containing a firearm
carries the firearm on his or her person.”
       We granted defendant‟s petition for review to resolve the apparent conflict
between the Court of Appeal opinion of this case and Pellecer, supra, 215
Cal.App.4th 508.
                                   II. DISCUSSION
       Section 25850, subdivision (a), provides: “A person is guilty of carrying a
loaded firearm when the person carries a loaded firearm on the person or in a
vehicle while in any public place or on any public street in an incorporated city or
in any public place or on any public street in a prohibited area of unincorporated
territory.” (Italics added.)
       Section 25850 is derived from former section 12031, subdivision (a),
enacted in 1967, which made “every person who carries a loaded firearm on his
person” guilty of a misdemeanor. (Stats. 1967, ch. 960, § 1, p. 2459.) As the
Court of Appeal in this case explained, “Section 25850, subdivision (a), is the
successor statute to former section 12031, subdivision (a)(1), which was repealed
in 2010 as part of the Deadly Weapons Recodification Act of 2010 (the Act).
(§ 16000 et seq.) The Act is not intended to substantially change the law relating
to deadly weapons and „is intended to be entirely nonsubstantive in effect.‟
(§ 16005.) Provisions of the Act are intended to be restatements and continuation
of prior statutes in the absence of the appearance of a contrary legislative intent.
(§ 16010.) „A judicial decision interpreting a previously existing provision is
relevant in interpreting any provision of‟ the Act, although „the Legislature has not
evaluated the correctness of any judicial decision interpreting a provision affected
by the act‟ and it „is not intended to, and does not, reflect any assessment of any



                                             2
judicial decision interpreting any provision affected by the act.‟ (§ 16020, subds.
(a)-(c).)” (Fn. omitted.)
        Defendant concedes that he carried the loaded firearm, but he argues that,
because it was in his backpack, it was not on his person. We disagree. The
backpack was on his person and, accordingly, anything inside that backpack was
also on his person. Case law strongly supports this conclusion.
        Two California cases have considered similar questions: Pellecer, supra,
215 Cal.App.4th 508, and People v. Dunn (1976) 61 Cal.App.3d Supp. 12 (Dunn).
In Dunn, the defendant had a firearm in his suitcase at an airport. He was
convicted of carrying a concealed firearm “upon his person” under former section
12025, subdivision (b) (now § 25400, subd. (a)(2)). Because the firearm was in a
suitcase, he contended it was not “upon his person.” The court disagreed. Citing
the New York Court of Appeals decision in People v. Pugach (1964) 204 N.E.2d
176 (Pugach), the court held that “a handgun concealed in a suitcase and carried
by appellant is sufficiently „upon his person‟ to constitute a violation of section
12025.” (Dunn, at p. Supp.14.) Pellecer, which we will discuss further below,
reached a contrary conclusion regarding knives.
        Cases from other states with similar statutory language are similar to Dunn,
supra, 61 Cal.App.3d Supp. 12. Indeed, cases postdating Dunn cite that case with
approval. Defendant argues that these cases are not persuasive because they did
not consider the intent of the California Legislature. It is true that the out-of-state
decisions do not specifically consider California legislative intent. But they have
persuasive value. “In resolving questions of statutory construction, the decisions
of other jurisdictions interpreting similarly worded statutes, although not
controlling, can provide valuable insight.” (In re Joyner (1989) 48 Cal.3d 487,
492.)



                                           3
       Pugach, supra, 204 N.E.2d 176, concerned the legality of a frisk leading to
the discovery of a concealed firearm. To determine whether the frisk was lawful,
the court had to consider whether the defendant had committed the crime of
carrying a firearm “ „concealed upon his person.‟ ” (Id. at p. 178.) The defendant
had carried a briefcase containing a loaded gun. The New York Court of Appeals
concluded that the “[t]he loaded firearm concealed in the brief case carried in the
hands of the defendant was in the language of the statute „concealed upon his
person‟ . . . .” (Ibid.)
       In State v. Anfield (Or. 1992) 836 P.2d 1337, the defendant carried a black
bag containing two loaded pistols. In resolving a search and seizure question, the
Oregon Supreme Court held that the defendant had violated a statute proscribing
the carrying of a “ „firearm concealed upon the person.‟ ” (Id. at p. 1340.) Citing
Dunn, supra, 61 Cal.App.3d Supp. 12, and Pugach, supra, 204 N.E.2d 176, the
court “agree[d] with the analysis of other courts that have concluded that the
language, „upon the person,‟ includes purses, handbags, bags, and their contents,
when they are carried in the manner that defendant was carrying this bag.”
(Anfield, at p. 1340.) It concluded that “[w]hile defendant held the bag, it and,
necessarily, its contents were „upon the person‟ of defendant.” (Ibid.)
       Similarly, in State v. Finlay (Or.Ct.App. 2002) 42 P.3d 326, the defendant
carried a firearm (this time unloaded) in a suitcase at an airport. Citing State v.
Anfield, supra, 836 P.2d 1337, as well as Dunn, supra, 61 Cal.App.3d Supp. 12,
and Pugach, supra, 204 N.E.2d 176, the appellate court held that the defendant
had carried a firearm concealed “ „upon the person.‟ ” (Finlay, at pp. 328-329.)
       A case from Alaska contains the most detailed analysis. (DeNardo v. State
(Alaska Ct.App. 1991) 819 P.2d 903 (DeNardo).) In DeNardo, the defendant
carried an 11-inch-long knife in a briefcase. The appellate court affirmed his
conviction of possessing a deadly weapon that was “concealed on the person.” It

                                          4
cited “[c]ase law from around the country [that] supports the proposition that a
person who carries a deadly weapon in a purse, a briefcase, or even a paper bag
commits the offense of carrying a concealed weapon.” (Id. at p. 905.) It
recognized that some of the cases it cited came from states with broader statutory
language than “ „on the person,‟ ” such as “ „about the person.‟ ” (Id. at p. 906.)
Citing Dunn, supra, 61 Cal.App.3d Supp. 12, and Pugach, supra, 204 N.E.2d 176,
it “conclude[d], however, that the phrase „on the person‟ is broad enough, without
the additional word „about,‟ to encompass weapons concealed either in clothing or
in purses, briefcases, or other hand-carried containers.” (DeNardo, at p. 906.)
       DeNardo recognized the general rule that “when there is a question
regarding the construction of a criminal statute, the statute must be construed in
favor of the defendant and against the government.” (DeNardo, supra, 819 P.2d at
p. 907.) But it found the rule did not dictate a contrary result. “[T]his rule of
lenity or strict construction comes into play only when, after employing normal
methods of statutory construction, the legislature‟s intent cannot be ascertained or
remains ambiguous. [Citations.] We have concluded that the legislature‟s intent
on this issue can be ascertained.” (Id. at pp. 907-908.) Accordingly, it held that
the “act of carrying a long-bladed knife in a briefcase constituted the concealment
of a dangerous weapon „on his person‟ . . . .” (Id. at p. 908.)
       The only out-of-state case defendant cites in support of his position is
distinguishable. In State v. Humphrey (Okl.Crim.App. 1980) 620 P.2d 408, 409,
the defendant was convicted of carrying a pistol “on his person.” The facts
showed that as the defendant started to sit on a couch in the presence of police
officers, the “officers observed a .45 caliber automatic pistol lying on the couch
where the defendant was about to sit. The defendant was never seen carrying the
pistol on his person . . . .” (Ibid.) Contrasting Oklahoma‟s statutory language
“ „on his person‟ ” with broader language used in some states such as “ „about‟ ”

                                          5
or “ „on or about the person,‟ ” the appellate court found these facts insufficient to
support a finding that the pistol was “on his person.” (Id. at p. 410.) Those facts,
however, are entirely different than those here.
       Defendant argues that Dunn, supra, 61 Cal.App.3d Supp. 12, which
concerned concealed firearms, does not help interpret section 25850, which
concerns loaded firearms. But no reason appears to believe the Legislature
intended a different interpretation of “on the person” (or the equivalent “upon the
person”) depending on whether the firearm was concealed or loaded. Arguing to
the contrary, defendant cites legislative history leading to former section 12025‟s
enactment that, he asserts, shows the Legislature intended a narrow interpretation
of when a loaded firearm is “on the person.” Specifically, he cites letters and
other documents by individual persons, including two legislators, one of them the
bill‟s author, as showing that a narrow interpretation was intended. He argues the
Legislature intended to prohibit only the carrying of loaded firearms that are “in
the open, visible to the public.” Some of the documents he cites suggest that the
open display of loaded firearms was a major concern to the bill‟s supporters, but
they do not suggest a legislative intent to limit the statute to that situation. In any
event, we need not consider these individual statements in detail. “[T]he
statements of an individual legislator, including the author of a bill, are generally
not considered in construing a statute, as the court‟s task is to ascertain the intent
of the Legislature as a whole in adopting a piece of legislation.” (Quintano v.
Mercury Casualty Co. (1995) 11 Cal.4th 1049, 1062.)
       In this case, a far more reliable indication of legislative intent exists than
individual statements. The Legislature as a whole has spoken. Former section
12031 was part of an act that the Legislature declared to be urgency legislation to
become effective immediately. The Legislature declared the following facts to
constitute the necessity for such immediate effect: “The State of California has

                                           6
witnessed, in recent years, the increasing incidence of organized groups and
individuals publicly arming themselves for purposes inimical to the peace and
safety of the people of California. [¶] Existing laws are not adequate to protect
the people of this state from either the use of such weapons or from violent
incidents arising from the mere presence of such armed individuals in public
places. Therefore, in order to prevent the potentially tragic consequences of such
activities, it is imperative that this statute take effect immediately.” (Stats. 1967,
ch. 960, § 6, pp. 2462-2463; see People v. Zonver (1982) 132 Cal.App.3d Supp. 1,
5.)
       Nothing in this broad statement of concern suggests a legislative intent that
the statute be narrowly applied. Instead, we believe the statute should be fairly
applied consistent with the Legislature‟s concern with the threat to public safety
from those with control over and ready access to loaded guns in public. We agree
with the Court of Appeal in this case “that defendant‟s immediate access to the
revolver within the backpack he wore created the type of clear threat to the general
public . . . that is prohibited by section 25850, subdivision (a).”
       As did the court in State v. Humphrey, supra, 620 P.2d 408, defendant
contrasts the statutory language “on the person” with the broader language “on or
about” that the Legislature has also used in other situations. (See Pellecer, supra,
215 Cal.App.4th at p. 517 [making a similar argument].) He cites as an example
section 374.4, subdivision (c), which uses the “on or about” language in defining
“ „litter.‟ ” We do not doubt that the phrase “on or about” is broader than “on,”
and certainly a firearm in a backpack the person is wearing is on or about the
person. But this observation provides no reason to find the firearm in this case
was not also on the person.
       The DeNardo court found support for its interpretation in a definition of the
phrase “on the person” in Black‟s Law Dictionary. (DeNardo, supra, 819 P.2d at

                                           7
pp. 905-906.) Defendant cites that same definition to support his position. (See
Pellecer, supra, 215 Cal.App.4th at p. 513 [citing the same definition].) The sixth
edition of that dictionary provides this definition: “In common parlance, when it
is said that someone has an article on his person, it means that it is either in contact
with his person or is carried in his clothing.” (Black‟s Law Dict. (6th ed. 1990) p.
1089, col. 2.) (Later editions of the dictionary do not contain a definition of “on
the person.”) This definition is not conclusive but, if anything, it supports our
interpretation. To adapt to this case the trial court‟s discussion in DeNardo (which
the appellate court endorsed), the backpack — and, by extension, the loaded
revolver contained therein — “was in immediate contact with” defendant‟s person,
and thus was on his person within the dictionary‟s definition. (DeNardo, at p.
905.)
        Noting that section 25850‟s language requires that the firearm both be
carried and be on the person, defendant argues that interpreting “on the person” to
include any time the firearm is carried would render that phrase meaningless. He
cites the rule of statutory construction that “[c]ourts should give meaning to every
word of a statute if possible, and should avoid a construction making any word
surplusage.” (Arnett v. Dal Cielo (1996) 14 Cal.4th 4, 22; see Pellecer, supra, 215
Cal.App.4th at p. 513 [making a similar argument].) We disagree that this means
we must interpret the language as narrowly as does defendant. Some states
employ even broader language such as “ „carry a concealed firearm on or about‟ ”
the person. (E.g., Rogers v. State (Fla.Dist.Ct.App. 1976) 336 So.2d 1233, 1234,
fn. 2.) Whatever conceptual difficulties there may be in envisaging when
something can be carried that is not on the person are far less than the difficulties
in envisaging when something can be carried that is not at least on or about the
person. But defendant concedes that he at least carried the firearm on or about his
person. In context, the phrase “on the person” has an independent meaning even

                                           8
without defendant‟s narrow interpretation. Section 25850, subdivision (a), makes
a person guilty of carrying a loaded firearm when the person carries the firearm
“on the person or in a vehicle.” (Italics added.) The Legislature might simply
have used the phrase “on the person” to distinguish one way to violate the section
from the other way — carrying the loaded firearm in a vehicle.
       Defendant agrees that carrying a loaded firearm in clothing would violate
section 25850, but he distinguishes a gun in clothing from a gun in a container.
The distinction is untenable. It would require, for example that we treat
differently a gun in a zippered pocket of a pair of cargo pants — which would
violate the statute — from a gun in a fanny pack tied around the waist — which
would not violate the statute — even though, from the perspective of easy access,
the gun at the waist might be closer at hand than the gun in the knee pocket of the
cargo pants. Moreover, as noted, section 25850, subdivision (a), proscribes
carrying a loaded firearm “on the person or in a vehicle.” (Italics added.) It
would be strange to conclude that having a loaded firearm in a backpack a person
is wearing does not violate the statute, but that as soon as the person gets into a
car, removes the backpack, and places it on the passenger seat, the person does
violate the statute. The differing treatment defendant urges would be neither
workable nor consistent with the underlying legislative purpose.
       The Court of Appeal cited Muscarello v. United States (1998) 524 U.S. 125
as supporting its interpretation. In Muscarello, the United States Supreme Court
interpreted language in a federal statute that refers to “ „carries a firearm,‟ ” but
does not contain the language “on the person.” (Id. at p. 126.) The high court
rejected the argument that the statutory language was “limited to the carrying of
firearms on the person.” (Ibid.) Because the federal statute at issue there did not
include the phrase “on the person” — and thus was arguably written more broadly
than the statute at issue here — we agree with defendant that the case does not

                                           9
help interpret section 25850, and we do not rely on it. But nothing in that case
suggests that section 25850 should be interpreted differently than we do.
       This brings us to Pellecer, supra, 215 Cal.App.4th 508. In that case, the
defendant was seen “leaning on a closed backpack” that contained three knives.
(Id. at p. 511.) He was convicted of carrying a dirk or dagger concealed “upon his
or her person” under former section 12020, subdivision (a)(4) (now § 21310). The
Court of Appeal reversed the conviction, finding that “defendant did not violate
the statute because the knives in his backpack were not carried on his person.”
(Pellecer, at p. 511.) It cited several reasons for this conclusion, some of which
we have already mentioned.
       The Pellecer court criticized Dunn‟s reliance on Pugach, supra, 204 N.E.2d
176. (See Dunn, supra, 61 Cal.App.3d at p. Supp. 14.) It noted that Pugach was a
search and seizure case and argued that “[t]o the extent Pugach may be read as
reflecting a determination of the intent of the New York Legislature in enacting
the cited statute containing the phrase „concealed upon his person,‟ the same intent
cannot be automatically imputed to the California Legislature.” (Pellecer, supra,
215 Cal.App.4th at pp. 516-517.) But the Pugach court had to interpret the penal
statute in order to resolve the search and seizure issue. Additionally, as the Court
of Appeal in this case noted, “the Dunn court never suggested that Pugach
described California‟s legislative intent. The interpretation of a similar statute by
a highly regarded court of another state was persuasive authority that assisted in
interpreting California law.”
       The Pellecer court also cited two reasons for its conclusion that are specific
to knives and thus are irrelevant to guns. First, it examined the legislative history
behind a bill introduced in 1997 that would have exempted from the prohibition
knives carried in a backpack or other specified container. The bill was never
enacted, but the Pellecer court read the legislative history as indicating the

                                          10
Legislature believed the exemption already existed, and thus the bill was
unnecessary. (Pellecer, supra, 215 Cal.App.4th at pp. 514-515; see Assem. Bill
No. 78 (1997-1998 Reg. Sess.).) “Unpassed bills, as evidences of legislative
intent, have little value.” (Dyna-Med, Inc. v. Fair Employment & Housing Com.
(1987) 43 Cal.3d 1379, 1396.) But we need not consider the significance, if any,
of the rejected bill, because whatever significance it might have is limited to
knives. Second, the court stated that not “outlaw[ing] carrying a dirk or dagger in
a backpack is understandable, given the utility of a knife in such lawful pursuits as
fishing, hunting, camping, picknicking and the like.” (Pellecer, at p. 517.) This
rationale also does not apply to firearms.
       Pellecer is also factually distinguishable. There, the defendant was merely
leaning on the backpack and thus, arguably, had less immediate control over its
contents than defendant had in this case, where he was actually wearing the
backpack. Pellecer‟s facts seem more similar to those of State v. Humphrey,
supra, 620 P.2d 408, where the court found no statutory violation, than to those of
this case. For these reasons, we disapprove People v. Pellecer, supra, 215
Cal.App.4th 508, to the extent its analysis is inconsistent with this opinion,
although not necessarily its holding.
       Defendant also argues that the rule of lenity compels his narrow
interpretation. (See generally People v. Avery (2002) 27 Cal.4th 49, 57-58.) We
disagree. “The rule of lenity exists to ensure that people have adequate notice of
the law‟s requirements. But the rule applies only when two reasonable
interpretations of a penal statute stand in relative equipoise. „[A]lthough true
ambiguities are resolved in a defendant‟s favor, an appellate court should not
strain to interpret a penal statute in defendant‟s favor if it can fairly discern a
contrary legislative intent.‟ (Id. at p. 58.) Here, there is no relative equipoise. We
can fairly discern the Legislature‟s intent.” (People ex rel. Green v. Grewal

                                           11
(2015) 61 Cal.4th 544, 565-566.) As the Court of Appeal noted in rejecting this
argument, “Courts of this state and other states that have considered the meaning
of similar statutes consistently conclude that a person carrying a concealed firearm
in an object such as a suitcase, purse, or bag, carries the weapon concealed on the
person.” (See also DeNardo, supra, 819 P.2d at pp. 907-908 [rejecting a similar
argument].)
                                III. CONCLUSION
       We affirm the judgment of the Court of Appeal.

                                                        CHIN, J.
WE CONCUR:

CANTIL-SAKAUYE, C. J.
WERDEGAR, J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.




                                         12
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. Wade
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 234 Cal.App.4th 265
Rehearing Granted

__________________________________________________________________________________

Opinion No. S224599
Date Filed: May 9, 2016
__________________________________________________________________________________

Court: Superior
County: Los Angeles
Judge: Clifford Klein

__________________________________________________________________________________

Counsel:

Jackie Lacy, District Attorney, Phyllis C. Asayama and Scott D. Collins, Deputy District Attorneys, for
Plaintiff and Appellant.

David L. Polsky, under appointment by the Supreme Court, and Jean Ballantine, under appointment by the
Court of Appeal, for Defendant and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Scott D. Collins
Deputy District Attorney
320 West Temple Street, Suite 540
Los Angeles, CA 90012
(213) 974-5911

David L. Polsky
P.O. Box 118
Ashford, CT 06278
(860) 429-5556